Citation Nr: 1744303	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to a disability rating for degenerative disc and degenerative joint disease of the lumbosacral spine, status-post epidural block in excess of 10 percent for the period from April 7, 2011 to December 7, 2012, in excess of 20 percent for the period December 7, 2012 to November 29, 2013, and in excess of 40 percent thereafter. 

2. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity.

3. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity.

4. Entitlement to service connection for right hand numbness (also claimed as carpel tunnel syndrome).

5. Entitlement to service connection for left hand numbness (also claimed as carpel tunnel syndrome).

6. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from October 1987 to April 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Honolulu, Hawaii, Regional Office (RO). In a March 2011 rating decision, the RO granted a 10 percent rating for degenerative joint disease of the lumbosacral spine and has increased the rating in subsequent rating decisions. In a December 2016 rating decision the RO increased the Veterans rating for degenerative joint disease of the lumbosacral spine to 40 percent, effective November 29, 2013. 

In a July 2013 rating decision the RO granted service connection and a 10 percent rating for right and left lower extremity radiculopathy, effective August 2012.

In a December 2013 rating decision, the RO denied service connection for right hand numbness, left hand numbness, and sleep apnea. 

In January 2015, the Board remanded the issue of degenerative joint disease of the lumbosacral spine to the RO for additional development, the Board remanded the remaining issues for the RO to issue an SOC, which has not yet been issued. 

The January 2015 Board decision remanded the issues of right and left lower extremity radiculopathy. The Board decides these issues in conjunction with the Veteran's increased rating claim for degenerative joint disease of the lumbosacral spine.

In November 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issue(s) of service connection for right hand numbness, left hand numbness, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the period on appeal, the Veteran's for degenerative joint disease of the lumbosacral spine has been shown to be manifested by no more than pain from sitting, climbing stairs, forward flexion of 5 degrees, extension of 5 degrees, right lateral flexion of 5 degrees, left lateral flexion of 5 degrees, right lateral rotation of 5 degrees, and left lateral rotation of 5 degrees, abnormal gait, IVDS with no incapacitating episodes, no ankylosis, and no bladder or bowel dysfunction caused by the Veteran's lumbosacral spine disability.

2. During the period on appeal, the Veteran's right lower extremity radiculopathy has been shown to be manifested by no more moderate paresthesias and/or dysesthesias.

3. During the period on appeal, the Veteran's left lower extremity radiculopathy has been shown to be manifested by no more than moderate radicular pain and numbness.


CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent, since April 7, 2011, for degenerative joint disease of the lumbosacral spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2016).

2. The criteria for an initial rating of 20 percent, for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for an initial rating of 20 percent, for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Diagnostic Code 5003 provides ratings for degenerative arthritis. Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

There are also two relevant note provisions associated with Diagnostic Code 5003. 

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.

Diagnostic Code 5237 provides ratings for lumbosacral strain. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

There are also several relevant note provisions associated with Diagnostic Code 5237. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Diagnostic Code 5243 is an alternative provision for the evaluation of  intervertebral disc syndrome (IVDS). A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

There are also two relevant note provisions associated with Diagnostic Code 5243. 

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Lower extremity radiculopathy is rated according to Diagnostic Code 8520. Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In February 2011, the Veteran was afforded a VA examination. The Veteran reported that his spine disease began in 1996 and noted his pain radiates to other locations, including his left leg. The Veteran's range of motion measurements were as follows: forward flexion of 80 degrees, extension of 20 degrees, right lateral flexion of 10 degrees, left lateral flexion of 10 degrees, right lateral rotation of 25 degrees, and left lateral rotation of 25 degrees. The examiner indicated an abnormal gait but stated there was no ankylosis of the spine and no incapacitating episodes during the past 12 months. The examiner also noted no bladder or bowel dysfunction. 

In December 2012, the Veteran was afforded a VA examination. The Veteran reported low back pain exacerbated by prolonged sitting. Symptoms included shooting pain with tingling that radiates down his bilateral extremities. The Veteran's range of motion measurements were as follows: forward flexion of 45 degrees, extension of 10 degrees, right lateral flexion of 10 degrees, left lateral flexion of 10 degrees, right lateral rotation of 15 degrees, and left lateral rotation of 20 degrees. The examiner indicated there was no intervertebral disc syndrome (IVDS) or incapacitating episodes. The examiner also noted no bladder or bowel dysfunction. The examiner noted mild bilateral radicular pain that was characterized by intermittent pain and paresthesias and/or dysesthesias. 

In November 2013, the Veteran was afforded a VA examination. The Veteran reported developing back pain in 1995 and indicated continued difficulty climbing ladders and bending over. The examiner indicated that his pain radiates down the lateral thigh and feet with a pins and needles sensation. The Veteran's range of motion measurements were as follows: forward flexion of 15 degrees, extension of 20 degrees, right lateral flexion of 20 degrees, left lateral flexion of 20 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 20 degrees. The examiner indicated there was no ankylosis of the spine, no bowel or bladder dysfunction, and no IVDS or incapacitating episodes. The examiner also noted no bladder or bowel dysfunction. The examiner noted mild bilateral radicular pain that was characterized by intermittent pain and paresthesias and/or dysesthesias.

In December 2013, the Veteran was afforded a VA medical addendum opinion. The examiner noted the Veteran's radiculopathy involved the L4/L5/S1/S2/S3 nerve roots on both sides and was mild in severity. 

In his November 2014 hearing testimony, the Veteran indicated consistent back pain that radiates down to his legs; that comfortable walking distance is limited to about 100 meters and comfortable sitting time limited to approximately 20 minutes. The Veteran testified he has taken off work due to his back condition, however, he has had no doctor prescribed bedrest in the preceding 12 months. The Veteran also indicated bladder dysfunction causing frequent urination. The Veteran testified that he experiences pain radiating down to his feet on both sides two or three times a week and, exacerbated when he remains seated for an extended period of time. 

In February 2016, the Veteran was afforded a VA examination. The Veteran reported that during flare-ups he is unable to get out of bed and misses work about three days per month. The Veteran indicated functional loss, including sitting for extended periods and climbing stairs. The Veteran also reported bladder dysfunction, however the examiner noted this was secondary to the Veteran's diabetes. The Veteran's range of motion were forward flexion of 5 degrees, extension of 5 degrees, right lateral flexion of 5 degrees, left lateral flexion of 5 degrees, right lateral rotation of 5 degrees, and left lateral rotation of 5 degrees. The examiner also noted IVDS with no incapacitating episodes and no ankylosis. The examiner indicated moderate radicular pain and numbness on the left side, and moderate paresthesias and/or dysesthesias on the right side. The examiner opined the overall severity of the Veteran's radiculopathy was mild on both sides. 

During the period on appeal, the Veteran's degenerative joint disease of the lumbosacral spine has been shown to be manifested by no more than pain from sitting, climbing stairs, forward flexion of 5 degrees, extension of 5 degrees, right lateral flexion of 5 degrees, left lateral flexion of 5 degrees, right lateral rotation of 5 degrees, and left lateral rotation of 5 degrees, abnormal gait, IVDS with no incapacitating episodes, no ankylosis, and no bladder or bowel dysfunction caused by the Veteran's lumbosacral spine disability. The Veteran's right and left lower extremity radiculopathy has been characterized by no more than moderate radicular pain and numbness on the left side, and moderate paresthesias and/or dysesthesias on the right side.

Given these facts, the Board finds the Veteran's lumbar spine disability most closely approximates a 40 percent rating beginning April 7, 2011. The Veteran's right and left lower extremity radiculopathy most closely approximates a 20 percent rating. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A rating of 50 percent is not warranted for the Veteran's low back disability because he does not have ankylosis. A rating of 40 percent is not warranted for the Veteran's right and left lower extremity radiculopathy because the Veteran does not have moderately-severe incomplete paralysis. 

The Board has considered the Veteran's November 2014 testimony of bladder dysfunction (frequent urination). However, the February 2016 examiner indicated that the Veteran's bladder dysfunction was caused by the Veteran's diabetes. Therefore, a separate compensable rating is not warranted. 

The Board has also considered the Veteran's statements regarding bedrest and his incapacitation. The Veteran was diagnosed with IVDS in his February 2016 VA examination but there is no evidence of physician prescribed bedrest in the preceding 12 months, and the Veteran himself denied physician prescribed bedrest in his November 2014 hearing testimony. Therefore, the Veteran's IVDS is non-compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5243.


ORDER

An initial rating of 40 percent for degenerative joint disease of the lumbosacral is granted.

An initial rating of 20 percent for right lower extremity radiculopathy is granted.

An initial rating of 20 percent for left lower extremity radiculopathy is granted.


REMAND

In January 2015, the Board remanded the issues of service connection for right hand numbness, left hand numbness, and sleep apnea to the regional office to provide an SOC. The regional office has not yet complied with this remand directive. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Manlicon v. West, 12 Vet. App. 238 (1999)

The case is REMANDED for the following action:

Issue a Statement of the Case to the Veteran as to the issues of service connection for right hand numbness, left hand numbness, and sleep apnea and conduct any further appellate proceedings. Return the case to the Board if the issue is not resolved to the Veteran's satisfaction.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


